DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020, 7/17/2020, 1/5/2021, 2/16/2021, 2/25/2021, 4/15/2021, 6/14/2021 and 7/13/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Terminal Disclaimer, dated 9/21/2021, has been approved.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/1/2021, with respect to the rejection(s) of claim(s) 2-16 and 18-19 under the combination of Tajima (US 2001/0031073) in view of Kursun (US 2014/0333414) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 4-8 and 14-19 by the combine teaching of Kursun (US 2014/0333414) in view of MARR et al (US 2016/000181). 
	MARR et al address the adjustment of dynamic matching threshold with list of users in order to satisfy a predetermine time for matching. Please reading the Office Action below for further detail. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun (US 2014/0333414) in view of MARR et al (US 2016/000181):
Claim 7:
Kursun (US 2014/0333414) teaches the following subject matter:
a camera (0086 teaches the use of a camera for biometric such as iris, which mean face will be capture; 0085 teaches where image of user face is taken);
a processor configured (0315 teach the use of processor such as mini-computer, mainframe, microcomputer; 0317 teach the processor to carry out functions) to:
receive image data from the camera, the image data including a first image of a face of an individual (0085-0086 teaches image capture of user face, this will be first image)
calculate a first score indicative of the likelihood that the face of the individual in the first image is identical to the face of the individual in a second image from a biometric 
database (0055 teaches calculating confidence score (first score) for comparison with existing profile (second image on database) and receiving user biometric data (first image), where 0085 teaches biometric data is image of user’s face; 0251 teach use of confident score for matching for stored biometric profile);
determine whether the first score exceeds a dynamic match threshold (0263 teaches exceed threshold between profiles (with calculated confident scores); 0055 teach threshold for each plurality of profiles, where plurality of profile means plurality of thresholds, which is view as range match threshold where range is view as dynamic, generated score for each profile as well; 0293 teaches comparing confident score with calculated combine metric (parameters) to threshold;);
generate a signal indicating that the faces of the individual in the first and second images are 
identical if the first score exceeds the dynamic match threshold (0297 teaches alert (signal) when check of biometric authentication result in a transaction (be identical for allow transaction), where 00294-0296 teach where comparison (to be identical) is between confidence score and threshold. Above teaches faces, first and second images and dynamic match threshold and exceed threshold).

Kursun teaches all the subject matter, but not the following which is taught by MARR et al (US 2016/000181):
adjust the dynamic match threshold based on values of one or more parameters (0013 teach the adjust the threshold match dynamically  base on value (parameter) such as time, quality, predetermined period of time, match score; 0128 teaches other parameters such as performance factor)
wherein the one or more parameters include a performance speed of the facial recognition system (0128 teaches quality factor for matching  with regard to speed performance for biometric factor such as facial expression, pulse, body language, sweat and/or other observable metric related).
Kursun and MARR et al are both in the field of image analysis especially with focus on biometric such as facial features such that the combine outcome is predictable. 


Claim 4:
Kursun teaches:
 The facial recognition system of claim 7 wherein 
the one or more parameters include a calendar date (0090 teach user biometric (like speak/voice or our case facial) where current date/time is considered, where 0087 detail use and facial recognition and biometric).

Claim 5:
Kursun teaches:
The facial recognition system of claim7 wherein 
the one or more parameters include a time of day (0090 teach consideration with time stamping to reducing fraudulent false claims; 0119 teaches time consideration to provide one image of user’s face).

Claim 6:
Kursun teaches:
The facial recognition system of claim 7 wherein 
the one or more parameters include a frequency of use of the facial recognition system (0263-0264 teaches consistency (frequency) checking of match with profiles such as biometric, which above is shown to be facial).

Claim 8:
Kursun teaches:
The facial recognition system of claim 7 wherein 
the one or more parameters include a number of times that the dynamic match threshold is not exceeded (0094 teaches biometric match fall below (not exceed) a threshold; above teaches threshold to be dynamic match threshold).

Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun (US 2014/0333414) in view of MARR et al (US 2016/000181) as applied to claim 7 above, and further in view of shikawa et al (US 2013/0216109).
Claim 19:
Kursun do not teach the following, but is taught by Ishikawa et al:
The facial recognition system of claim 7, further comprising 
an entitlement scanner configured to obtain entitlement data from an entitlement presented by the individual and wherein the processor is further configured to receive the entitlement data from the entitlement scanner and to obtain the second image from biometric database based on the entitlement data (0254 teaches ticket counter gate (entitlement scanner) to capture image of visitor/user (entitlement data) and ticket (an entitlement) use against a face image previously register (second image from biometric database) in the biological information DB (database) 822).

It would have been obvious to one skill in the art at the time of the invention to modify Kursun’s transaction file that includes biometric data, captured image and signature, pattern and voice (biometric data) (0186 – step 870 of figure 8) with further analysis of Ishikawa et al such trend (pattern) tracking would help understand the trend of a customer to support a marketing strategy as disclosed Ishikawa et al as disclosed in 0001.
Claim 14:
Kursun teaches:
The facial recognition system of claim 19 wherein 
the one or more parameters include a calendar date (0090 teach user biometric (like speak/voice or our case facial) where current date/time is considered, where 0087 detail use and facial recognition as biometric).

Claim 15:
Kursun teaches:
The facial recognition system of claim 19 wherein
the one or more parameters include a time of day (0090 teach consideration with time stamping to reducing fraudulent false claims; 0119 teaches time consideration to provide one image of user’s face).

Claim 16:
Kursun teaches:
The facial recognition system of claim 19 wherein 
the one or more parameters include a frequency of use of the facial recognition system (0263-0264 teaches consistency (frequency) checking of match with profiles such as biometric, which above is shown to be facial).

Claim 17: cancel

Claim 18:
Kursun teaches:
The facial recognition system of claim 19 wherein 
the one or more parameters include a number of times that the dynamic match threshold is not exceeded (0094 teaches biometric match fall below (not exceed) a threshold; above teaches threshold to be dynamic match threshold).

Allowable Subject Matter
Claims 2-3 and 9-13 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto (US 2008/0317294) teaches Biometric authentication using variable threshold based on normal entry/exit times
Shin et al (US 2014/0301599) teaches Method for face recognition - controlling the quality factor that does not satisfy the predetermined quality criterion

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656